Citation Nr: 0716819	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for depressive 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1954.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an initial rating of 30 percent 
for depressive disorder, effective April 19, 2000.


FINDING OF FACT

The veteran's service-connected depressive disorder was 
manifested by no more than occupational and social impairment 
with depressed mood, sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The schedular criteria for an increased initial rating for 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2006; a rating 
decision in June 2003; and a statement of the case in April 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The record before the Board contains post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability rating for depressive disorder 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial rating in excess of 30 percent 
for depressive disorder.

In May 2000, the veteran presented for a VA mental disorders 
examination adequately groomed.  He was alert and aware of 
the interview situation, but became blocked on various 
occasions.  The examiner noted that the veteran's retirement 
from a part-time investigator position in 1981, was secondary 
to his cardiac and neuropsychiatric conditions, but that he 
was presently able to work.  He delayed in answering 
questions and overall mentation appeared slow.  Answers were 
basically relevant and coherent, though not very elaborated.  
There were no active delusions or hallucinations.  He 
described having self-debasing thoughts, but did not report 
active or actual suicidal plans.  He described himself as 
poorly tolerant with a tendency to react angrily easily. He 
complained of having interrupted sleep and lack of interest 
in previous activities.  Affect was constricted and mood was 
depressed.  The veteran was oriented in person and place, but 
had some difficulty with time.  He also had difficulty 
recalling previous events and details.  Intellectual 
functioning showed decrease in areas requiring abstraction, 
retention, and recall.  Judgment was fair.  Insight was poor.  
His condition was diagnosed as recurrent major depression 
with a Global Assessment of Functioning (GAF) score of 50-55.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing in school).  A GAF of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or co-workers).  A 
GAF score of 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.

At a January 2003 VA mental examination, the veteran 
presented with complaints of forgetfulness, disorientation, 
and irritability.  Upon examination, the veteran was 
adequately dressed and groomed.  He was alert and oriented 
times three.  His mood was somewhat depressed, while affect 
was constricted.  Attention and concentration were fair.  
Memory was fair for past events.  Speech was clear and 
coherent.  He was not suicidal or homicidal and had no 
hallucinations.  Insight and judgment were poor.  He 
exhibited good impulse control.  The examiner deemed him to 
be marginally competent to handle his finances.  His 
condition was diagnosed as depressive disorder, NOS (not 
otherwise specified), with some cognitive deficits.  His GAF 
score was 65.

During a November 2003 mental VA examination, the veteran had 
great difficulty remembering events and providing 
information.  He was unable to give sequential history about 
himself or recall details about his employment history.  He 
reported seeking treatment when he had depressive feelings 
and trouble sleeping.  He acknowledged getting lost while 
driving, and forgetting to pay his bills and take his 
prescribed medication.  In December 2003, the examiner found 
"no significant changes in the veteran's overall condition" 
when compared to the May 2000 VA examination findings.  The 
veteran presented a cognitive disorder, with no signs of 
significant deterioration.  He had shown depressive 
symptomatology reflected in feelings of sadness, lack of 
energy, isolation and withdrawal, and decreased sleep or the 
inability to sleep.  His condition was diagnosed as cognitive 
disorder, NOS, with a GAF score of 55.

During the October 2006 VA mental examination, the veteran 
complained of sleeplessness, restlessness, negative thoughts 
including suicidal ideation, and dysphoric mood.  He was 
unable to describe the severity of his symptoms, but reported 
improvement with medication.  Upon examination, he appeared 
neatly groomed.  He had psychomotor retardation and 
impoverished speech.  Affect was constricted while mood was 
good.  He was oriented to person and place, but not time.  
Judgment showed an understanding of the outcomes of behavior.  
There were no inappropriate or obsessive/ritualistic 
behaviors, panic attacks, episodes of violence, or homicidal 
or suicidal thoughts.  He exhibited good impulse control and 
an ability to maintain personal hygiene, but showed 
impairment with activities of daily living due to cognitive 
decline.  Remote and recent memory was moderately impaired, 
while immediate memory was normal.  He was deemed to be 
incapable of handling his financial affairs.  The examiner 
found there to be no total occupation and social impairment 
due to his mental disorder signs and symptoms.  While there 
were no deficiencies in judgment, thinking, family relations, 
or work, there were deficiencies in mood.  There were no 
findings of reduced reliability or productivity, or 
occasional decrease in work efficiency with intermittent 
periods of inability to perform occupational tasks.  He was 
diagnosed as having cognitive disorder, NOS, and major 
depressive disorder.  The examiner stated that the two 
diagnoses were separate and distinct entities with no 
relation to one another.  The cognitive decline overshadowed 
the depressive symptoms the veteran was exhibiting.  The 
examiner assigned an overall GAF of 45.

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's service-connected depressive 
disorder.  The VA examination reports show clear and coherent 
speech in January 2003 with impoverished in October 2006.  
There is evidence of disturbances of mood, and impairment of 
remote and recent memory.  Although there is evidence of 
social impairment in the November 2003 VA examination report, 
the October 2006 VA examination report is negative for 
evidence of serious or total occupation or social impairment 
by reason of the service-connected depressive disorder.  The 
evidence is void of findings that the veteran had a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; or panic attacks more than once a week; or difficulty 
in understanding complex commands.  The evidence also does 
not show that he had impairment of short- and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking as a result of his depressive disorder.  
The examiner in October 2006 felt that the cognitive decline 
overshadowed whatever symptoms of depression the veteran 
might be experiencing.  The Board has not considered the 
symptomatology of the cognitive disorder in rating the 
depressive disorder because that disability is not service-
connected.  Therefore, the Board finds that the competent 
medical evidence does not support a rating greater than 30 
percent.

The Board recognizes the veteran's own contention as to the 
severity of the depressive disorder.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of an increased initial rating for depressive 
disorder.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for an increased 
initial rating for depressive disorder and his claim is 
therefore denied.


ORDER

An initial rating in excess of 30 percent for depressive 
disorder, is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


